                                                                           ~            .
                                                                         SDNY
                                                                t DOCU?,-iENT
UNITED STATES DISTRICT COURT
                                                                  EI..BCfROt-/:(~ AtLY FILED:
SOUTHERN DISTRICT OF NEW YORK
                                                                 looc #:
BROKER GENIUS INC.,                                              i ~~TE FIWJ: ; ~           ,~J.~    p



                              Plaintiff,
                                                         17-Cv-8627 (SHS)
               V.

SEAT SCOUTS LLC and DREW GAINOR,                         ORDER
                              Defendants.




SIDNEY H. STEIN, U.S. District Judge.

    Federal Rule of Civil Procedure 62(a) provides that "execution on a judgment and
proceedings to enforce it are stayed for 30 days after its entry, unless the court orders
otherwise." Fed. R. Civ. P. 62(a) (emphasis added). This provision gives a court the
"authority to dissolve the automatic stay or supersede it by a court-ordered stay." Fed.
R. Civ. P. 62(a) advisory committee's note to 2018 amendment. "One reason for
dissolving the automatic stay may be a risk that the judgment debtor's assets will be
dissipated." Id.; see also Allstar Mktg. Grp., LLC v. 158, No. 18-CV-4101-GHW, 2019 WL
3936879, at *4 n.6 (S.D.N.Y. Aug. 20, 2019) ("Thus, if a plaintiff is concerned that
defendants might attempt to conceal assets during the pendency of the automatic stay, it
should include a dissolution of that stay as part of the relief requested in its proposed
judgment.").

     On March 3, 2020, this Court signed a civil contempt judgment in the sum of
$280,039.03 against defendants Drew Gainor and Seat Scouts LLC. (See ECF No. 538.)
Defendants have been attempting to avoid enforcement of any judgment in this action.
(See, e.g; June 5, 2019 Tr. 49:2-16, ECF No. 426 (before Judge Alison J. Nathan) ("[T]he
evidence in the record before me does strongly suggest that Seat Scouts is in the process of
dissipating its assets in a manner that would make it potentially impossible for Broker Genius
to recover what is owed ... . [P]laintiff has shown that there are sufficiently serious questions
as to whether the transfer of assets to the Pistol entity through the default judgment
proceedings would constitute a fraudulent conveyance designed to frustrate the valid
judgment entered against Seat Scouts."); June 19, 2019 Tr. 14:12- 22, ECF No. 437 (before this
Court) ("[T]here's plenty [of] indicia of a fraudulent conveyance here . ... That the record as
it now stands certainly has indicia that this is an effort by two friends to make sure that Broker
Genius doesn't get the money for the judgment that they were concerned would ultimately
come down against it-against Seat Scouts."); Oct. 3, 2019 Tr. at 7:14, ECF No. 513 (before this
Court) (Ms. Munoz's testimony that"[ defendants] haven't paid a penny on the judgment.")).
    Accordingly, IT IS HEREBY ORDERED that the 30-day automatic stay of proceedings
to enforce a judgment in Rule 62(a) is terminated and Broker Genius may proceed to
execute on the civil contempt judgment entered by this Court on March 3, 2020. (See ECF
No. 538.)


    Dated: New York, New York
           March 3, 2020




                                           2
